Citation Nr: 1103855	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-15 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.	Entitlement to service connection for bilateral hearing loss.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to service connection for diabetes mellitus, type 
II, claimed as secondary to Agent Orange herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to December 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, 
which, in pertinent part, denied service connection for bilateral 
hearing loss, tinnitus, and diabetes mellitus, type II, claimed 
as secondary to Agent Orange herbicide exposure.  The Veteran 
disagreed, and these matters are properly before the Board for 
adjudication.


FINDINGS OF FACT

1.	Hearing loss and tinnitus were not shown in service or within 
the first post-service year, and the Veteran does not have a 
current hearing loss or tinnitus that can be attributed to 
service.

2.	The Veteran served in Korea from January 1967 to December 1967 
in Company B, 2nd Battalion, 32nd Infantry, 7th Infantry 
Division.

3.	Diabetes mellitus is not shown to have been present in 
service, or for many years after service and is not related to 
an in-service injury or event, including a claimed exposure to 
Agent Orange herbicide.


CONCLUSIONS OF LAW

1.	The criteria for entitlement to service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.326(a), 3.385 (2010).

2.	The criteria for entitlement to service connection for 
bilateral tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.326(a), 
3.385 (2010).

3.	Diabetes mellitus was not incurred in or as a result of active 
duty service and such may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a). 

In a letter dated in May 2008, VA notified the Veteran of the 
information and evidence needed to substantiate and complete his 
claims for service connection for hearing loss, tinnitus, and 
diabetes mellitus, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Accordingly, the Board finds that VA 
met its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.   

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence.  It appears 
that all known and available records relevant to the issues here 
on appeal have been obtained and are associated with the 
Veteran's claims file, and the Veteran does not appear to contend 
otherwise.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the Veteran and that 
no further action is necessary to meet the requirements of the 
VCAA.  As such, the Board will now turn to the merits of the 
Veteran's claim.

Applicable Rules & Regulations

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a veteran seeks 
service connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, types, 
and circumstances of service, as evidenced by service records, 
the official history of each organization in which the veteran 
served, the veteran's military records, and all pertinent 
medical and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability resulting 
from that injury.  

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical causation; 
lay statements do not constitute competent medical evidence for 
these purposes.  Lay testimony, however, is competent to 
establish a diagnosis where the layperson is competent to 
identify the medical condition, is reporting a contemporaneous 
medical diagnosis, or describes symptoms that support a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

The Veteran seeks service connection for hearing loss, which is 
deemed to be a chronic disease under 38 C.F.R. § 3.309(a) and 
service connection may be granted under 38 C.F.R. § 3.307(a)(3) 
if the evidence shows that the disease manifest to a degree of 
ten percent or more within one year from the date of separation 
from service.  See 38 C.F.R. § 3.307.  Separation from service is 
defined as the Veteran's discharge date.  See 38 C.F.R. 
§ 3.307(a)(2).  Therefore, because the Veteran was discharged 
from service in December 1967, the evidence must show that his 
chronic disease manifest to a degree of ten percent by December 
1968 in order for service connection to be granted based upon a 
presumptive period.  There is no statutory or regulatory 
provision to allow for an extension of a presumptive period.

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b). 
 When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or, when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000 or 4000 Hertz are 26 decibels or greater; or, when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  See 38 C.F.R. § 3.385.  

Service department audiometric readings prior to October 31, 
1967, must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units.  The 
United States Court of Veterans Appeals (Court) has indicated 
that the threshold for normal hearing is between 0 and 20 
decibels and that higher thresholds show some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing 
during a claimant's period of active military service in order 
for service connection to be granted.  The United States Court of 
Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 
3.385 does not prevent a claimant from establishing service 
connection on the basis of post-service evidence of hearing loss 
related to service when there were no audiometric scores reported 
at separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation does 
not necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service. Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks 
to establish service connection for a current hearing 
"disability" must show, as is required in a claim for service 
connection for any disability, that a current hearing disability 
is the result of an injury or disease incurred in service, the 
determination of which depends on a review of all the evidence of 
record including that pertinent to service. 38 U.S.C.A. §§ 1110, 
1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 C.F.R. 
§  3.307(a)(6)(iii).

For purposes of presumptive service connection, the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations in 
the Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and 
its contaminant TCDD; cacodylic acid; and picloram.  38 U.S.C.A. 
§ 1116(a)(4); 38 C.F.R. 
§  3.307(a)(6)(i).

Also, the Department of Defense (DoD) has confirmed that Agent 
Orange was used from April 1968 through July 1969 along the 
Korean DMZ to defoliate the fields of fire between the front line 
defensive positions and the south barrier fence.  The treated 
area was a strip of land 151 miles long and up to 350 yards wide 
from the fence to north of the civilian control line.  There is 
no indication that the herbicide was sprayed in the DMZ itself.  
The estimated number of exposed personnel is 12,056.  See MR21-
1MR, Part IV, Subpart ii, Chapter 2, Section C; see also Veterans 
Benefits Administration (VBA) "Fact Sheet" distributed in 
September 2003.

Units in the area during the period of use of herbicides included 
the following units of the 7th Infantry Division: 1st Battalion, 
17th Infantry; 1st Battalion, 31st Infantry; 1st Battalion, 32nd 
Infantry; 2nd Battalion, 10th Cavalry; 2nd Battalion 17th 
Infantry; and 2nd Battalion, 31st Infantry.  See M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C.

If it is determined that a Veteran who served in Korea from April 
1968 to July 1969 belonged to one of the units identified by DOD, 
then it is presumed that he or she was exposed to herbicides 
containing Agent Orange, and the presumptions outlined in 38 
C.F.R. § 3.309(e) will apply.  See VA Adjudication Procedure 
Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, 
Topic 10, Block k.

The law and regulations further stipulate the diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).  The following diseases are deemed associated with 
herbicide exposure, under VA law: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma and diabetes mellitus (Type 2).  
38 C.F.R. § 3.309(e); see also 38 U.S.C.A. § 1116(f).

Hearing Loss and Tinnitus Analysis

The Veteran contends that as a member of the Infantry, he was 
exposed to acoustic trauma, which caused hearing loss and 
tinnitus.

The Veteran served in the United States Army from December 1961 
to December 1967 as an infantryman.  During service, the Veteran 
underwent audiometric testing on three occasions.  As noted 
above, prior to October 31, 1967, audiometric results were 
reported in ASA standards in service treatment records.  After 
that date, they were reported in ISO-ANSI standards.  In order to 
facilitate data comparison, the ASA standards measured for tests 
prior to October 31, 1967, have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.  

The Veteran's service treatment records show that at the time of 
an enlistment physical examination in December 1961, a hearing 
test showed pure tone thresholds, as follows  (the ASA standards 
have been converted to ISO-ANSI standards and are represented by 
the figures in parentheses.):

HERTZ
500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
-
0 (5)
LEFT
5 (20)
0 (10)
0 (10)
-
0 (5)

In August 1964, the Veteran had another hearing test with the 
following results:  
(the ASA standards have been converted to ISO-ANSI standards and 
are represented by the figures in parentheses.)

HERTZ
500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
10 (20)
-
0 (5)
LEFT
5 (20)
5 (15)
10 (20)
-
5 (10)

Although there is a change in the Veteran's hearing acuity from 
1961 to 1964, the hearing tests show auditory thresholds less 
than 40 decibels at the frequencies of 500, 1000, 2000, and 4000 
Hertz, and there are not at least three frequencies with an 
auditory threshold of at least 26 decibels or greater at 500, 
1000, 2000, 3000, 4000 Hertz.  Therefore, neither hearing test 
shows that the Veteran had hearing loss that met the the criteria 
for disability for VA purposes.  

Upon separation from service, a hearing test showed pure tone 
thresholds measured upon separation examination on November 24, 
1967 (ISO-ANSI standards) were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
15
10
5
LEFT
10
5
15
0
-5

In a contemporaneous Report of Medical History dated in November 
1967, the Veteran indicated that he did not have hearing loss.  
Service treatment records fail to show that the Veteran 
complained of or sought treatment for hearing loss or tinnitus in 
service.  As such, there is no hearing disability noted during 
service.  

There is no evidence of record indicating that the Veteran sought 
treatment for hearing loss or tinnitus since separating from 
active service or at any recent time.  However, the Veteran 
asserts that he suffers from tinnitus and hearing loss.  
The Veteran is competent to report symptoms as they come to him 
through his senses.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature)  
However, lay statements are only competent to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes symptoms that support a later diagnosis 
by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 
1372, 1377 (Fed. Cir. 2007).  In this case, while the Board 
concedes that the Veteran had noise exposure in active service, 
there is no evidence that indicates that the Veteran has been 
diagnosed with hearing loss or tinnitus.  In the absence of proof 
of a present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the Board finds 
that the Veteran does not have a current hearing loss or 
tinnitus, and therefore, service connection is not warranted.

The Board notes the December 2010 statement made by the Veteran's 
representative that VA is required to provide the Veteran with a 
VA examination based on the fact that the Veteran had noise 
exposure as an infantryman.  However, only where there is 
competent evidence of a current disability and evidence 
indicating association between the Veteran's disability and his 
active service, must VA obtain a medical opinion to determine 
whether there is a nexus between the current disability and the 
veteran's active service.  Charles v. Principi, 16 Vet. App. 370 
(2002).  Because there is no competent evidence of a current 
diagnosis of either hearing loss or tinnitus, the Board concludes 
that an examination is not warranted.  Consequently, a remand for 
additional development of the medical record pursuant to 38 
C.F.R. §  3.159(c)(4) is not required.

Diabetes Mellitus Analysis

The Veteran contends that he was exposed to Agent Orange while 
serving in Korea in the demilitarized zone (DMZ), and that his 
diabetes mellitus is a presumptive condition caused by exposure 
to Agent Orange.

As such, the Board shall initially consider the Veteran's claim 
pursuant to presumptive service connection.  38 C.F.R. § 
3.309(e).  The initial consideration is whether the Veteran was 
exposed to herbicides during active service.  The Veteran's 
service personnel records show that he served in Company B, 2nd 
Battalion, 32nd Infantry, 7th Infantry Division and was stationed 
in Korea from January 1967 to December 1967.

After a careful review of the record, the Board finds that Agent 
Orange exposure cannot be presumed, as the Veteran served in 
Korea from January 1967 to December 1967 and the DoD has only 
confirmed that the herbicide, Agent Orange, was used from April 
1968 through July 1969 along the Korean DMZ, after the Veteran 
had left Korea.  Therefore, the Veteran's diabetes mellitus 
cannot be presumptively service-connected based upon Agent Orange 
exposure during his service in Korea.  See 38 U.S.C.A. § 1116, 38 
C.F.R. §§ 3.307(a)(6)(iii), 3.309 (e).

Notwithstanding the foregoing law and regulations pertaining to 
presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases not 
subject to presumptive service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Hence, a claimant may establish service connection for 
any disability shown after service by presenting evidence which 
shows that it was at least as likely as not that the disease was 
caused by in-service exposure to Agent Orange.  38 U.S.C.A. 
§  5107(b); 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board has thoroughly reviewed all of the evidence of record 
and notes that the Veteran's January 2005 private records reflect 
a diagnosis of diabetes mellitus.  However, the Board also notes 
that no nexus has been made as to the relationship between the 
Veteran's diabetes mellitus and exposure to Agent Orange 
herbicides or any other in-service event or injury.  Although the 
Veteran is competent to report symptoms as they come to him 
through his senses, he is not competent to provide evidence on 
questions of etiology or to render a diagnosis.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

VA has not provided the Veteran with a VA examination to 
determine the existence or etiology of the claimed diabetes 
mellitus.  The Board concludes that an examination is not needed 
in this case because, as discussed above, there is no probative 
or credible evidence establishing an in-service event, injury, or 
disease or that the Veteran's diabetes mellitus may be otherwise 
related to service.  See Duenas v. Principi, 18 Vet. App. 512 
(2004); Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Consequently, a remand for 
additional development of the medical record pursuant to 38 
C.F.R. § 3.159(c)(4) is not required and service connection is 
not warranted on direct basis.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claims, the doctrine is not for 
application.  See 38 U.S.C.A. §  5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

(Continued on next page.)






ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for bilateral tinnitus is 
denied.

Entitlement to service connection for diabetes mellitus, type II, 
claimed as secondary to Agent Orange exposure is denied.  



______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


